BAIRD, J.,
Dissents saying:
Though I agree with the majority's reasoning with respect to the import of the policy language regarding the breadth of the meaning to be attached to the word "loss", as well as with respect to liability for attorney fee expenses incurred by the insured, I do not agree with the reversal and remand.
Since its determination was that this was not a "covered claim" within the meaning of R.C. 3955.01, the trial court did not limit itself to a determination on either of those points, but, rather, it has left open the possibility that its finding was based on any factual finding or legal conclusion yielding a result of no liability for the insurer on this claim. The trial court, in effect, made a general finding, and there was no request for findings of fact and conclusions of law.
In view of the requisite presumption of propriety, a case coming to us in such a posture should be affirmed, unless there is no supportable factual or legal basis upon which the trial court could reasonably have reached such a result.
Since I am not prepared to say that no such basis exists, I would affirm.